 PETRIE STORES CORPORATIONPetrie Stores Corporation and Retail Clerks Union,Local 1049, United Food and CommercialWorkers, AFL-CIO, Petitioner. Cases 22-RC-8622, 22-RC-8624, 22-RC-8631, 22-RC-8635,22-RC-8639, 22-RC-8640, 22-RC-8645, 22-RC-8652, 22-RC-8653, and 22-RC-8654 (for-merly 22-RC-14894)February 1, 1983DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSZIMMERMAN AND HUNTEROn December 31, 1981, the Regional Directorfor Region 22 issued his Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate for collective-bargaining pur-poses 10 separate single retail store units includingin each unit assistant managers, manager trainees,relief managers, department managers, and juniorassistant managers. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review ofthe Regional Director's Decision and Direction ofElection, on the grounds that the Regional Direc-tor made factual errors and departed from prece-dent.On February 5, 1982, by telegraphic order, therequest for review was granted on two issues: (1)whether the Regional Director erred in finding 10single-store units appropriate, and (2) whether theRegional Director erred in finding that assistantmanagers, manager trainees, relief managers, de-partment managers, and junior assistants (herein allclassifications referred to in toto as assistant manag-ers) are not supervisors within the meaning of Sec-tion 2(11) of the Act.The Board has considered the entire record inthis case and makes the following findings:1. The Employer is engaged in commerce withinthe meaning of the Act.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The Employer, a New York corporation, op-erates a chain of retail stores selling women's cloth-ing and accessories throughout the United States,including 34 stores in New Jersey which do busi-ness under the names of Petrie, Stuarts, G & G,Airport, and Marianne. Most stores are locatedwithin shopping malls and in some cases the Em-ployer has several stores trading within the sameshopping mall. The greatest distance between any266 NLRB No. 13two New Jersey stores is approximately 125 miles.At each store, the employee complement consistsof sales employees, porters, and cashiers, and variesfrom 1 to 14, for an approximate total of 200 suchemployees.The Petitioner seeks elections in 10 separateunits, one for each store located at Paramus,Wayne (two stores), Rockaway, Woodbridge (twostores), Eatontown, Toms River, and Lawrence-ville (two stores), New Jersey.' Of the 10 petitionsfor stores, all are located in a shopping mall with atleast one other Petrie store not the subject of a pe-tition. The Employer contends that the single-storeunits are inappropriate. The Employer furtherargues that the smallest appropriate unit would beall of the Employer's stores located within thesame and adjacent shopping malls which experi-ence considerable employee interchange amongthem and whose employees together share a com-munity of interest. There is no bargaining historyamong any of the employees in the New Jerseystores, except for the Newark store which has acollective-bargaining history dating back to 1965.The Employer and the Petitioner have been partiesto successive collective-bargaining agreements cov-ering exclusively the downtown Newark storesince 1965.The Employer's management hierarchy is locat-ed in the Employer's main office in Secaucus, NewJersey, and is dominated by founder, chairman ofthe board, and chief operating officer, MiltonPetrie. As chief operating officer, Petrie takes per-sonal interest and involvement in inventory con-trol, daily salaries, staffing, and energy concerns,among other things. Reporting directly to Petrieare Hilda Kirshbaum-Gerstein, president, in chargeof merchandising, and Robert Mandel, senior vicepresident, in charge of all areas other than mer-chandising. Management structure below Mandelin New Jersey consists of seven supervisors; six areresponsible for a group of stores numbering 3 to 10with at least one store in a neighboring State; theNewark store has its own supervisor. Each storemanager is in daily telephone contact with his su-pervisor, who reports to Mandel. At least onceevery 2 weeks, a supervisor will personally visiteach store under his or her control. When the storemanager is not present in the store, an assistantEach unit sought is:All sales employees, porters, cashiers, and window trimmers, includ-ing assistant managers, relief managers, manager trainees, departmentmanagers, and junior assistant managers employed by the Employerat ten individual New Jersey stores, but excluding store managers,guards and supervisors as defined in the Act.The Petitioner, at the hearing, withdrew its alternative contention that aunit composed of 11 G & G stores would also be an appropriate unit forcollective bargaining75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager assumes control with all managerial dutiesand authorities.Most administrative and personnel functions arecentralized at the main office. The financial recordsare kept at the main office, along with employeepayroll. Daily cash receipts from each store aretransferred to a central account at the main office.Inventory tickets are removed from each garmentat the store level and are brought to the mainoffice for inventory control. The same forms areused throughout. All the stores look the same andthe signs are similar. All stores open and close atthe same time, subject only to individual shoppingmall restrictions. The stores carry the same catego-ries of merchandise and frequently call each otherfor items. Merchandise is transferred daily betweenstores and is sold for the same price throughout theNew Jersey stores.Wage rates for each job classification, graduatedannual wage increases, and a 30-day raise after ini-tial hire with the Employer are centrally deter-mined. There is companywide seniority. All em-ployees receive the same benefits, i.e., hospitaliza-tion, life insurance, and pension plan, except foremployees working in the G & G stores.2For themost part, at all the stores, the same jobs requiringthe same skills can be found. Each store has a copyof the company manual which sets forth the basicoperating procedures to be followed. The manualspecifies, among other things, the procedures to befollowed in assisting customers, handling cash, ac-cepting credit cards or checks, granting refunds orexchanges, employee policy as to dress code,eating, drinking, or smoking on the job, and han-dling inquires. The temporary transfer of sales per-sonnel, cashiers, and porters occurs at a rate ofthree to four per week, particularly between adja-cent stores. Within these classifications, 10 to 15percent of the employee complement has beentransferred permanently.Each of the six supervisors has considerable au-thority, both in the operation of personnel mattersand the store. A supervisor is responsible for hiringand determines who will work and when. If a su-pervisor authorizes a manager to hire an employee,the supervisor will also interview the individualafter hire. A supervisor can terminate an employeefor any reason; a manager can only make a recom-mendation that an employee be terminated, exceptfor instances involving theft or assault in which themanager may discipline the offending employee. Asupervisor may alter or override a manager's deci-sion or recommendation regarding reprimands and2 The Employer acquired the G & G Stores subsequent to the otherstores and is in the process of equalizing their benefits with the rest of theemployees.merit salary increases. In each store, a supervisorhas responsibility for displays, placement, and rear-rangement of racks, and, during inventory, a super-visor must be present unless another home officerepresentative is present.In personnel matters, a manager's autonomy isseverely circumscribed by the authority retained bythe supervisor and centrally determined policies.Store managers are not even involved in schedul-ing of the store employees, cannot grant vacations,leaves of absences, or promotions. A manager canonly hire an employee with prior authority. In ad-dition, a manager is instructed to inform a supervi-sor of any employee grievance and then the super-visor usually handles the matter. A store managerhas little authority to purchase merchandise, cannotopen a company bank account, and cannot markdown merchandise or transfer merchandise withoutprior authority. From uncontradicted testimony, itis clear that a store manager's role is to insure thatthe procedures and policies contained in the Em-ployer's manual are followed.Not only does the lack of individual store man-ager's autonomy compel a finding that single-storeunits are inappropriate, so does the high degree ofcentralization of administration and control. Thereis centralized control over merchandising, purchas-ing, warehousing, distribution, and price tagging.All payroll functions and administration and inven-tory records are found at the main office. The mainoffice establishes and the supervisors implementuniform labor relations policies. The employeeshave companywide seniority with identical workprocedures and policies calling for identical jobskills from store to store within each unit classifica-tion.The single plant, or in the instant case retailstore, is presumptively appropriate unless it is es-tablished that the single store has been effectivelymerged into a more comprehensive unit so as tohave lost its individual identity. Frisch's Big Boy III-Mar, Inc., 147 NLRB 551 (1964); Haag Drug Com-pany, Incorporated, 169 NLRB 877 (1968). "TheBoard has never held or suggested that to rebut thepresumption a party must proffer 'overwhelmingevidence ...illustrating the complete submersionof the interests of employees at the single store,'nor is it necessary to show that 'the separate inter-ests' of the employees sought have been 'obliterat-ed."' Big Y Foods, Inc., 238 NLRB 860, 861, fn. 4(1978).The Regional Director found the requestedsingle-store units appropriate based on the degreeof autonomy possessed by the store managers, thelack of compelling evidence of substantial employ-ee interchange between the stores, the geographic76 PETRIE STORES CORPORATIONseparation between many of the stores in the pro-posed statewide unit, the absence of any history ofcollective bargaining on an overall basis and thepresence of a history of collective bargaining on asingle-store basis, and the fact that no labor organi-zation was seeking to represent a broader unit.Although there has been collective bargaining ina single-store unit in New Jersey, the downtownNewark store, there is no history of collective bar-gaining for any of the instant stores.Of the 10 petitions for stores, all are located in ashopping mall with at least one other Petrie storenot the subject of a petition. The closeness of thesestores is reflected in the substantial interchange ofemployees on a temporary basis, three to four em-ployees per week, in addition to the permanenttransfers consisting of 10 to 15 percent of the em-ployee complement.In Kirlin's Inc. of Central Illinois, 227 NLRB1220 (1977), the Board, in disagreement with theRegional Director, found that the requested single-store unit was inappropriate. The Board dismissedthe petition based on the evidence of centralizedmanagement of labor relations, commonality of su-pervision, interchange of employees, identical em-ployee functions and terms and conditions of em-ployment, limited personal authority of each storemanager, and the proximity of the two storeswithin the same shopping mall. The factors founddeterminative in Kirlin's are also present in the in-stant case, including the proximity of stores withinthe same shopping mall. In Kirlin's Inc., there wasa single store in a shopping mall which was thesubject of a petition, where another store was not.In our case, all 10 petitions for stores involve storeslocated in a shopping mall with at least one otherPetrie store not the subject of a petition.The Board also found inappropriate a requestedsingle-store unit in Super X Drugs of Illinois, Inc.,233 NLRB 1114 (1977). The Board denied the unitbased on the lack of store manager autonomy, geo-graphic proximity of the employer's Cook Countystores, and the interchange of employees amongthese stores. In Super X, the Board found that theautonomy of the store manager with respect to per-sonnel matters was severely circumscribed by theauthority retained by the district manager. There,as in the instant case, the modus operandi of storeoperations provides for ready telephonic communi-cation between store managers and district man-ager or, in the instant case, supervisor.In both Super X and this case, the store manag-er's limited authority is established in that the dis-trict manager or supervisor, the next level of man-agement, has the final decisionmaking authority inhiring by the store managers and disciplinary ac-tions, employee grievances must be discussed withtheir superior, and approval must be received fromthe district manager or supervisor to grant storeemployees leaves of absences, promotions, and payraises. Also in Super X, the store manager partici-pated in the scheduling of work hours for employ-ees; whereas, in the instant case, the supervisor hassole discretion in scheduling.In Petrie Stores Corporation, 212 NLRB 130(1974), the petitioner sought to represent the em-ployees of the employer in a unit of one store outof three stores in the Atlanta, Georgia, area. TheBoard found appropriate for collective bargaining aunit consisting of all three stores due to thecommon supervision, wage rates, benefits, andother conditions of employment, extensive employ-ee interchange, common job skills, function, cen-tralized administration and operation, and lack ofany substantial individual store autonomy. Thefacts in the instant case establish that the NewJersey stores experience an equal degree of central-ization and that a store manager's authority is simi-larly tightly circumscribed.Upon these facts, we find, in disagreement withthe Regional Director, that the requested single-store units are inappropriate. Accordingly, we findit unnecessary to pass on whether the Regional Di-rector erred in his finding that the classifications ofassistant manager, manager trainee, relief manager,department managers, and junior assistant managersare not supervisory as defined in Section 2(11) ofthe Act, and, as the Petitioner has made no alterna-tive unit request, we shall dismiss the petitions.ORDERIt is hereby ordered that the instant petitions be,and they hereby are, dismissed.77